Citation Nr: 0702286	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).

(The issue of entitlement to a rating in excess of 10 percent 
for service connected tinea versicolor will be addressed in a 
separate Board decision. )  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.  A Board 
hearing was conducted in June 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in February 2000, it was determined 
that new and material evidence had not been received to 
reopen the veteran's claim for psychiatric disability; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.  

2.  In October 2001, the veteran requested that his claim of 
service connection for psychiatric disability be reopened.  

3.  Certain evidence received since the February 2000 rating 
decision is new and raises a reasonable possibility of 
substantiating the veteran's claim. 




CONCLUSIONS OF LAW

1.  The February 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It appears that the veteran has advanced claims of service 
connection for a "nervous" disorder over the years.  The most 
recent final denial of this claim appears to be in February 
2002.  The veteran was notified of the determination in March 
2000, but a timely notice of disagreement was not received.  
The February 2002 rating decision therefore became final.  38 
U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The veteran requested 
that his claim be reopened in October 2001. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Although the RO initially did not find new and material 
evidence to reopen the claim, it appears from an August 2005 
supplemental statement of the case that the RO subsequently 
determined that the claim was reopened.  Although the RO may 
have determined that new and material evidence was received 
to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

Looking to the evidence received since the February 2002 
rating decision, the Board agrees with the RO that certain 
evidence is new and material.  The record includes VA 
treatment records in 2003 and 2004 which refer to PTSD 
symptoms.  Moreover, the veteran testified as to some 
specifics regarding stressors which he apparently had not 
provided previously.  The Board believes these items of new 
evidence arguably raise a reasonable possibility of 
substantiating the claim.  The evidence is therefore new and 
material and the claim has been reopened.  

With regard to the question of compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations, it is anticipated that the actions directed by 
this remand will ensure such compliance.  This matter will be 
addressed more fully in any future decision of the Board on 
the merits of this appeal.  See generally  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision. 


REMAND

The veteran testified at June 2006 Board hearing that he 
filed a claim with the Social Security Administration (SSA) 
and that it sent him to one of their doctors.  The veteran's 
substantive appeal (VA Form 9) also indicates that it was an 
SSA doctor that first diagnosed PTSD in 1997.  Since the 
veteran filed a claim with the SSA, and since some of the 
records upon which the federal agency's decision was based 
may be relevant to this appeal, the veteran's SSA records 
should be obtained.  VA has a duty to obtain SSA records when 
they may be relevant and VA has actual notice that the 
veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

The veteran also indicated at the hearing that there are 
additional records in existence that have not been associated 
with the claims file.  Specifically, he claimed that he 
received treatment from the Tidewater Mental Health Clinic in 
Suffolk, Virginia in the mid 1990s.  These records were 
apparently submitted and then lost; but he believes that the 
facility should still have copies of them.  These records 
identified by the veteran should be requested. 

The record shows that there has been no corroboration of the 
veteran's claimed stressors.  Apparently the veteran 
initially failed to adequately respond to earlier RO requests 
for details of the stressors.  However, he now has provided 
some details of the alleged stressors.  Specifically, he now 
reports that he was assigned to the 1st 36th Infantry Army in 
Europe in 1970.  He testified that he saw a fellow soldier in 
his unit get crushed between a tank and a brick wall.  He 
also mentioned another incident when an individual was killed 
in an incident involving a "TC" or "track."  In view of the 
information now furnished by the veteran, a request for 
verification should be sent to the U. S. Army and Joint 
Services Records Research Center (JSRCC).    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The RO should contact the Tidewater 
Mental Health Clinic in Suffolk, Virginia 
and obtain any and all records that have 
not been previously incorporated into the 
claims file.   

3.  The RO should forward the veteran's 
service personnel records and a summary 
of his alleged in-service stressor to 
JSRCC for the purpose of verifying the 
alleged in-service stressors.  JSRCC 
should be asked to verify an incidents 
involving a soldier in the veteran's unit 
being killed in the May to August 1970 
time period in incidents involving a tank 
or a "TC" or "track."  

4.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  If a 
claimed PTSD stressor has been verified, 
the RO should inform the examiner of the 
details of the verified stressor.  

The examiner should report all chronic 
acquired psychiatric disorders found to 
be present.  If PTSD is diagnosed, the 
examiner should clearly report whether it 
is at least as likely as not (a 50% or 
higher degree of probability) related to 
any verified inservice stressor(s).  As 
to any current acquired psychiatric 
disorder other than PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) causally 
related to the veteran's service.  The 
examiner should offer a rationale for all 
opinions expressed. 

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
of service connection for an acquired 
psychiatric disability, to include PTSD, 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


